Exhibit 10.65

FORM OF STOCK OPTION AGREEMENT

Option No.:             

MORGAN HOTELS GROUP CO.

2007 OMNIBUS INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

Morgan Hotels Group Co., a Delaware corporation (the “Company”), hereby grants
an option to purchase shares of its common stock, $.01 par value, (the “Stock”)
to the optionee named below. Additional terms and conditions of the grant are
set forth in this cover sheet and in the attachment (collectively the
“Agreement”), and in the Company’s 2007 Omnibus Incentive Plan (the “Plan”).

Grant Date:                     , 200    

Name of Optionee:                                         

Optionee’s Employee Identification Number:
            -            -            

Number of Shares Covered by Option:                     

Option Price per Share: $            .         (At least 100% of Fair Market
Value)

Vesting Start Date:                     ,             

By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement and in the Plan, a copy of which is also
attached. You acknowledge that you have carefully reviewed the Plan, and agree
that the Plan will control in the event any provision of this Agreement should
appear to be inconsistent with the Plan. Certain capitalized terms used in this
Agreement are defined in the Plan, and have the meaning set forth in the Plan.

 

Optionee:  

 

        (Signature)    Company:  

 

        (Signature)              Title:   

 

  

This is not a stock certificate or a negotiable instrument.



--------------------------------------------------------------------------------

MORGAN HOTELS GROUP CO.

2007 OMNIBUS INCENTIVE PLAN

INCENTIVE STOCK OPTION AGREEMENT

 

Incentive Stock Option    This option is intended to be an incentive stock
option under Section 422 of the Internal Revenue Code and will be interpreted
accordingly. If you cease to be an employee of the Company, its parent or a
subsidiary (“Employee”) but continue to provide Service, this option will be
deemed a nonstatutory stock option three months after you cease to be an
Employee. In addition, to the extent that all or part of this option exceeds the
$100,000 rule of section 422(d) of the Internal Revenue Code, this option or the
lesser excess part will be deemed to be a nonstatutory stock option. Vesting   

This option is only exercisable before it expires and then only with respect to
the vested portion of the option. Subject to the preceding sentence, you may
exercise this option, in whole or in part, to purchase a whole number of vested
shares not less than 100 shares, unless the number of shares purchased is the
total number available for purchase under the option, by following the
procedures set forth in the Plan and below in this Agreement.

 

Your right to the Stock under this Incentive Stock Option Agreement vests as to
[one-third (1/3rd) of the total number of shares of Stock covered by this grant,
as shown on the cover sheet, each year on each of the first three one-year
anniversaries of the Vesting Start Date], provided you then continue in Service.
The resulting aggregate number of vested shares will be rounded down to the
nearest whole number, and you cannot vest in more than the number of shares
covered by this option.

 

No additional shares of Stock will vest after your Service has terminated for
any reason.

Term    Your option will expire in any event at the close of business at Company
headquarters on the day before the 10th anniversary of the Grant Date, as shown
on the cover sheet. Your option will expire earlier if your Service terminates,
as described below. Regular Termination    If your Service terminates for any
reason, other than death, Disability or Cause, then your option will expire at
the close of business at Company headquarters on the 90th day after your
termination date. Termination for Cause    If your Service is terminated for
Cause, then you shall immediately forfeit all rights to your option and the
option shall immediately expire.

 

2



--------------------------------------------------------------------------------

Death   

If your Service terminates because of your death, then your option will expire
at the close of business at Company headquarters on the date twelve (12) months
after the date of death. During that twelve month period, your estate or heirs
may exercise the vested portion of your option.

 

In addition, if you die during the 90-day period described in connection with a
regular termination (i.e., a termination of your Service not on account of your
death, Disability or Cause), and a vested portion of your option has not yet
been exercised, then your option will instead expire on the date twelve (12)
months after your termination date. In such a case, during the period following
your death up to the date twelve (12) months after your termination date, your
estate or heirs may exercise the vested portion of your option.

Disability    If your Service terminates because of your Disability, then your
option will expire at the close of business at Company headquarters on the date
twelve (12) months after your termination date. Leaves of Absence   

For purposes of this option, your Service does not terminate when you go on a
bona fide employee leave of absence that was approved by the Company in writing,
if the terms of the leave provide for continued Service crediting, or when
continued Service crediting is required by applicable law. However, your Service
will be treated as terminating 90 days after you went on employee leave, unless
your right to return to active work is guaranteed by law or by a contract. Your
Service terminates in any event when the approved leave ends unless you
immediately return to active employee work.

 

The Company determines, in its sole discretion, which leaves count for this
purpose, and when your Service terminates for all purposes under the Plan.

Notice of Exercise   

When you wish to exercise this option, you must notify the Company by filing the
proper “Notice of Exercise” form at the address given on the form. Your notice
must specify how many shares you wish to purchase (in a parcel of at least 100
shares generally). Your notice must also specify how your shares of Stock should
be registered (e.g. in your name only or in your and your spouse’s names as
joint tenants with right of survivorship). The notice will be effective when it
is received by the Company.

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

 

3



--------------------------------------------------------------------------------

Form of Payment   

When you submit your notice of exercise, you must include payment of the option
price for the shares you are purchasing. Payment may be made in one (or a
combination) of the following forms:

 

•    Cash, your personal check, a cashier’s check, a money order or another cash
equivalent acceptable to the Company.

 

•    Shares of Stock which have already been owned by you and which are
surrendered to the Company. The value of the shares, determined as of the
effective date of the option exercise, will be applied to the option price.

 

•    By delivery (on a form prescribed by the Company) of an irrevocable
direction to a licensed securities broker acceptable to the Company to sell
Stock and to deliver all or part of the sale proceeds to the Company in payment
of the aggregate option price and any withholding taxes.

Withholding Taxes    You will not be allowed to exercise this option unless you
make acceptable arrangements to pay any withholding or other taxes that may be
due as a result of the option exercise or sale of Stock acquired under this
option. In the event that the Company determines that any federal, state, local
or foreign tax or withholding payment is required relating to the exercise or
sale of shares arising from this grant, the Company shall have the right to
require such payments from you, or withhold such amounts from other payments due
to you from the Company or any Affiliate. Subject to the prior approval of the
Company, which may be withheld by the Company, in its sole discretion, you may
elect to satisfy this withholding obligation, in whole or in part, by causing
the Company to withhold shares of Stock otherwise issuable to you or by
delivering to the Company shares of Stock already owned by you. The shares of
Stock so delivered or withheld must have an aggregate Fair Market Value equal to
the withholding obligation and may not be subject to any repurchase, forfeiture,
unfulfilled vesting, or other similar requirements. Corporate Transaction   
Notwithstanding the vesting schedule set forth above, upon the consummation of a
Corporate Transaction, this option will become 100% vested (i) if it is not
assumed, or equivalent options are not substituted for the options, by the
Company or its successor, or (ii) upon your Involuntary Termination within the
12-month period following the consummation of the Corporate Transaction.
Notwithstanding any other provision in this agreement, if assumed or substituted
for, the option will expire one year after the date of termination.

 

4



--------------------------------------------------------------------------------

   “Involuntary Termination” means termination of your Service by reason of (i)
your involuntary dismissal by the Company or its successor for reasons other
than Cause; or (ii) your voluntary resignation for Good Reason as defined in any
applicable employment or severance agreement, plan, or arrangement between you
and the Company, or if none, then as set forth in the Plan following (x) a
substantial adverse alteration in your title or responsibilities from those in
effect immediately prior to the Corporate Transaction; (y) a reduction in your
annual base salary as of immediately prior to the Corporate Transaction (or as
the same may be increased from time to time) or a material reduction in your
annual target bonus opportunity as of immediately prior to the Corporate
Transaction; or (z) the relocation of your principal place of employment to a
location more than 35 miles from your principal place of employment as of the
Corporate Transaction or the Company’s requiring you to be based anywhere other
than such principal place of employment (or permitted relocation thereof) except
for required travel on the Company’s business to an extent substantially
consistent with your business travel obligations as of immediately prior to the
Corporate Transaction. Transfer of Option   

During your lifetime, only you (or, in the event of your legal incapacity or
incompetency, your guardian or legal representative) may exercise the option.
You cannot transfer or assign this option. For instance, you may not sell this
option or use it as security for a loan. If you attempt to do any of these
things, this option will immediately become invalid. You may, however, dispose
of this option in your will or it may be transferred upon your death by the laws
of descent and distribution.

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your spouse, nor is the Company
obligated to recognize your spouse’s interest in your option in any other way.

Retention Rights    Neither your option nor this Agreement give you the right to
be retained by the Company (or any Parent, Subsidiaries or Affiliates) in any
capacity. The Company (and any Parent, Subsidiaries or Affiliates) reserve the
right to terminate your Service at any time and for any reason. Shareholder
Rights    You, or your estate or heirs, have no rights as a shareholder of the
Company until a certificate for your option’s shares has been issued (or an
appropriate book entry has been made). No adjustments are made for dividends or
other rights if the applicable record date occurs before your stock certificate
is issued (or an appropriate book entry has been made), except as described in
the Plan.

 

5



--------------------------------------------------------------------------------

Forfeiture of Rights    If during your term of Service you should take actions
in competition with the Company, the Company shall have the right to cause a
forfeiture of your rights, including, but not limited to, the right to cause:
(i) a forfeiture of any outstanding option, and (ii) with respect to the period
commencing twelve (12) months prior to your termination of Service with the
Company and ending twelve (12) months following such termination of Service (A)
a forfeiture of any gain recognized by you upon the exercise of an option or (B)
a forfeiture of any Stock acquired by you upon the exercise of an option (but
the Company will pay you the option price without interest). Unless otherwise
specified in an employment or other agreement between the Company and you, you
take actions in competition with the Company if you directly or indirectly, own,
manage, operate, join or control, or participate in the ownership, management,
operation or control of, or are a proprietor, director, officer, stockholder,
member, partner or an employee or agent of, or a consultant to any business,
firm, corporation, partnership or other entity which competes with any business
in which the Company or any of its Affiliates is engaged during your employment
or other relationship with the Company or its Affiliates or at the time of your
termination of Service. Under the prior sentence, ownership of less than 1% of
the securities of a public company shall not be treated as an action in
competition with the Company. Adjustments    In the event of a stock split, a
stock dividend or a similar change in the Stock, the number of shares covered by
this option and the option price per share shall be adjusted (and rounded down
to the nearest whole number) pursuant to the Plan. Your option shall be subject
to the terms of the agreement of merger, liquidation or reorganization in the
event the Company is subject to such corporate activity in accordance with the
terms of the Plan. Applicable Law    This Agreement will be interpreted and
enforced under the laws of the State of Delaware, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
The Plan   

The text of the Plan is incorporated in this Agreement by reference.

 

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded.

 

6



--------------------------------------------------------------------------------

Data Privacy   

In order to administer the Plan, the Company may process personal data about
you. Such data includes but is not limited to the information provided in this
Agreement and any changes thereto, other appropriate personal and financial data
about you such as home address and business addresses and other contact
information, payroll information and any other information that might be deemed
appropriate by the Company to facilitate the administration of the Plan.

 

By accepting this option, you give explicit consent to the Company to process
any such personal data. You also give explicit consent to the Company to
transfer any such personal data outside the country in which you work or are
employed, including, with respect to non-U.S. resident Optionees, to the United
States, to transferees who shall include the Company and other persons who are
designated by the Company to administer the Plan.

Consent to Electronic Delivery    The Company may choose to deliver certain
statutory materials relating to the Plan in electronic form. By accepting this
option grant you agree that the Company may deliver the Plan prospectus and the
Company’s annual report to you in an electronic format. If at any time you would
prefer to receive paper copies of these documents, as you are entitled to, the
Company would be pleased to provide copies. Certain Dispositions    If you sell
or otherwise dispose of Stock acquired pursuant to the exercise of this option
sooner than the one year anniversary of the date you acquired the Stock, then
you agree to notify the Company in writing of the date of sale or disposition,
the number of share of Stock sold or disposed of and the sale price per share
within 30 days of such sale or disposition. Electronic Signature    All
references to signatures and delivery of documents in this Agreement can be
satisfied by procedures the Company has established or may establish for an
electronic signature system for delivery and acceptance of any such documents,
including this Agreement. Your electronic signature is the same as, and shall
have the same force and effect as, your manual signature. Any such procedures
and delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan.

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan.

 

7